Citation Nr: 0718392	
Decision Date: 06/19/07    Archive Date: 06/29/07

DOCKET NO.  03-06 304	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for right shoulder 
myositis.  

2.  Entitlement to a rating in excess of 20 percent for 
lumbar spine degenerative disc disease.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel




INTRODUCTION

The veteran served on active duty from November 1969 to 
November 1989.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2002 rating decision of the St. 
Petersburg, Florida, Department of Veterans Affairs (VA) 
Regional Office (RO), which denied entitlement to service 
connection for right shoulder myositis and denied entitlement 
to a rating in excess of 10 percent for a low back disorder.  
In a January 2003 rating decision, the RO granted a 
20 percent rating for lumbar spine degenerative disc with 
radiculitis.  On a claim for an original or an increased 
rating, the claimant is generally presumed to be seeking the 
maximum benefit allowed by law and regulation, and such a 
claim remains in appellate status where a subsequent rating 
decision awarded a higher rating, but less than the maximum 
available benefit.  AB v. Brown, 6 Vet. App. 35, 38 (1993).  
Therefore, this issue remains in appellate status.  

In August 2002, the RO denied the veteran's claim for 
entitlement to an annual clothing allowance.  In 
February 2003, the veteran expressed disagreement with that 
determination.  In November 2004, the Board remanded the case 
to be properly addressed and for a statement of the case.  
Upon remand, the claim for clothing allowance was granted and 
therefore, is no longer before the Board.  

In November 2004, the case was remanded for other 
development.  

The case was also transferred to the Winston-Salem, RO after 
a relocation by the veteran.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.




REMAND

The veteran requested a Travel Board hearing in July 2005.  
In April 2006, he submitted a VCAA notice response, which 
also indicated, in pertinent part, that his address had 
changed from North Carolina to Margate, Florida.  After that 
notice, the veteran received mail from VA regarding his claim 
at a different address in Florida.  Unfortunately, the Travel 
Board hearing notice was sent to his former address in North 
Carolina.  It does not appear that the veteran received 
notice of his scheduled Travel Board hearing.  The veteran 
has a right to such a hearing.  38 U.S.C.A. § 7107(b) (West. 
2002); 38 C.F.R. §§ 20.700(a), 20.703 (2005).  Therefore, the 
veteran's file should be transferred to the St. Petersburg, 
Florida, RO, his appropriate address ascertained, and a 
Travel Board hearing should be scheduled for him pursuant to 
38 C.F.R. § 20.704 (2006).  

Accordingly, this case is REMANDED to the RO for the 
following action: 

1.  The veteran's case and claims file 
should be transferred from the Winston-
Salem, North Carolina, RO to the St. 
Petersburg, Florida, RO.  

2.  The St. Petersburg, Florida RO should 
take appropriate action and schedule a 
Travel Board hearing for the veteran.  He 
should be notified of the date and time 
of the hearing in accordance with 38 
C.F.R. § 20.704(b) (2006).  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



________________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).





